DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2022
Applicant’s election without traverse of invention I, claims 1-19 and species B, the collar kit of paragraph [0004] in the reply filed on 10/22/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-19 are objected to because of the following informalities:  “Claim” should be revised to read -claim-.  
Claim 12 recites the limitation “wherein the second portion has a first length and the third portion has a second length”. This causes some confusion as other claims recite wherein the first portion having a first length and second portion having a second length. Examiner suggest the Applicant to revise the limitation to read -wherein the second portion has a second length and the third portion has a third length- in order to provide clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 line 7 states “a second collar” however as best understood by the Examiner, the collar kit is only forming one singular collar. Applicant should revise the limitations to provide clarity and avoid confusion.  
Claims 12-19 are similarly rejected due to their dependency on claim 11. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trixie (DE 202015008497 U1).
Regarding claim 1: Trixie discloses a collar kit comprising: a first portion (A) including: a first material strip having a first end and an opposing second end (See annotated Fig. below); a first connector (A1C) coupled to the first end; and a second connector (A2C) coupled to the opposing second end; and a second portion (B) including: a second material strip having a third end and an opposing fourth end; a third connector (B3C) coupled to the third end; and a fourth connector (B4C) coupled to the opposing fourth end; wherein the first connector is configured to selectively engage with the third connector and the second connector is configured to selectively engage with the fourth connector to facilitate selectively coupling the first portion and the second portion together (See annotated Fig.).

    PNG
    media_image1.png
    433
    551
    media_image1.png
    Greyscale

Regarding claim 3: Trixie discloses the limitations of claim 1 as shown above.
Trixie further discloses wherein the first material strip has a first length and the second material strip has a second length that is different than the first length (See annotated Fig.).
Regarding claim 4: Trixie discloses the limitations of claim 3 as shown above.
Trixie further discloses wherein the first length is fixed and the second length is adjustable (second portion B has slider BF which allows length to be adjusted, whereas A seems to be fixed, see annotated Fig.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Trixie as applied to claim 1 above, and further in view of Halla (US 4924815 A)
Regarding claim 2: Trixie discloses the limitations of claim 1 as shown above.
Trixie further discloses wherein the first material strip (material of A) is manufactured from a first material and the second material strip (material of B) is manufactured from a second material.
Trixie fails to teach wherein the second material is different than the first material.
However, Halla teaches wherein the second material (18) is different than the first material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Trixie with the different material portions as taught by Halla so as to increase the durability and strength of the portion the leash is attached to while at the same time allowing the other side to be more comfortable for the animal. 
Claims 5, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Trixie as applied to claim 1 above, and further in view of Gibson (WO 2010059067 A1).
Regarding claim 5: Trixie discloses the limitations of claim 1 as shown above.
Trixie teaches wherein the first material strip (A) has a first color or pattern and the second material strip (B) has a second color or pattern.
Trixie fails to a second color or pattern that is different than the first color or pattern.
However, Gibson teaches wherein the first material strip (11) has a first color or pattern and the second material strip (11) has a second color or pattern that is different than the first color or pattern (page 3 lines 6-8, “However, in an alternative embodiment of the invention the side bands may be different to each other, providing more aesthetic variations and opportunities.”; page 4 lines 23-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Trixie with the interchanging collar portions as taught by Gibson so as to provide different aesthetics for the collar. Furthermore, it would have been an obvious matter of design choice to change the color or pattern, since applicant has not disclosed that the aesthetics solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any combination of color or patterns.
Regarding claim 11: Trixie discloses the limitations of claim 1 as shown above.
Trixie further teaches wherein the first portion (A) and the second portion (B) are selectively couplable to form a first collar (Annotated Fig.).
Trixie fails to teach a third portion; and wherein the third portion is (i) selectively couplable to the first collar and the second portion or (ii) selectively interchangeable with the first portion or the second portion to form a second collar.
However, Gibson teaches a third portion; and wherein the third portion is (i) selectively couplable to the first collar and the second portion or (ii) selectively interchangeable with the first portion or the second portion to form a second collar (page 4 lines 22-31, “The side bands may include decorative features, such as different colours, logos, lettering, pictures, patterns ornaments, or embossing. This may provide the user with a range of side bands with different aesthetic appeal, that the user may apply to the animal collar by interchanging the side bands, with the benefit of the removable fastening means. The removable fastening means also allows for the size of the animal collar to be changed by interchanging the side bands with those of different sizes. The collar may be provided with a selection of different sizes, so that the user may fit the correct size to the animal. The size of the animal collar may also be changed with the size of the animal as it grows by using larger side bands.”) (It is clear by the prior art that there is a “third” side portion which can be interchanged with the original first and second side portions 11 as seen in Figs 15-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Trixie with the interchanging collar portions as taught by Gibson so as to provide different features or different aesthetics for the collar.
Regarding claim 12: the modified reference teaches the limitations of claim 11 as shown above.
Gibson further teaches wherein the second portion has a first length and the third portion has a second length such that interchanging the third portion for the second portion provides the second collar having a size that is different than the first collar (page 4 lines 32-33; page 5 lines 1-4, “The removable fastening means also allows for the size of the animal collar to be changed by interchanging the side bands with those of different sizes. The collar may be provided with a selection of different sizes, so that the user may fit the correct size to the animal. The size of the animal collar may also be changed with the size of the animal as it grows by using larger side bands.”, also seen in Figs. 17-19), wherein the first length is fixed or adjustable and the second length is fixed or adjustable (everything is either fixed or adjustable therefore these limitations are met).
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Trixie as applied to claim 1 above, and further in view of Hanada (US 6129055 A).
Regarding claim 6: Trixie discloses the limitations of claim 1 as shown above.
Trixie further teaches the second material strip has a second feature (BF).
Trixie fails to teach wherein the first material strip has a first feature.
However, Hanada teaches wherein the first material strip (11) has a first feature (43, Fig. 1) and the second material strip (12) has a second feature (42/16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Trixie with the various features as taught by Hanada so as to provide a point for which leashes could be attached to or adjust the size of the collar.
Regarding claim 7: the modified reference teaches the limitations of claim 6 as shown above.
Hanada further teaches wherein the first feature (43) and the second feature (42/16) each include at least one of (a) a ring (42/43) that facilitates coupling at least one of a tag or a leash to the collar, (b) an adjustable slide (16) that facilitates selectively adjusting a diameter of the collar, (c) an integrated leash, (d) a light, (e) a vibrational element, (f) a shock element, (g) an audible element, (h) a GPS tracker, or (i) a cellular chip (The rings and adjustable slide are taught as seen in Fig. 1).
Regarding claim 8: the modified reference teaches the limitations of claim 7 as shown above.
Hanada further teaches wherein the first feature (43) is the same as the second feature (42) (Fig. 1).
Regarding claim 9: the modified reference teaches the limitations of claim 7 as shown above.
Hanada further teaches wherein the first feature (43) is different than the second feature (16) (Fig. 1).
Regarding claim 10: the modified reference teaches the limitations of claim 9 as shown above.
Hanada further teaches wherein the first feature includes the ring (43), and wherein the second feature includes the adjustable slide (16, Fig. 1).
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trixie and Gibson as applied to claim 1 above, and further in view of Hanada (US 6129055 A).
Regarding claim 13: the modified reference teaches the limitations of claim 11 as shown above.
Trixie teaches wherein the first portion (A) has a first material, a first length, a first color or pattern, and wherein the second portion has a second material, a second length, a second color or pattern, and a second feature (BF) and wherein the first length is different than the second length.
Modified Trixie fails to teach wherein the first portion has a first feature. 
However, Hanada teaches wherein the first portion (11) has a first material, a first length, a first color or pattern, and a first feature (43), wherein the second portion (12) has a second material, a second length, a second color or pattern, and a second feature (42/16), and wherein at least one of the first material, the first length, the first color or pattern, or the first feature is different than the second material, the second length, the second color or pattern, or the second feature (Fig. 1, Col 7 lines 45-45, “The strip members 11, 12 can be freely designed in length, width and materials.”) (At least the lengths and features are different, as seen in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by modified Trixie with the features as taught by Hanada so as to provide a point for which leashes could be attached to or to adjust the size of the collar.
Regarding claim 14: the modified reference teaches the limitations of claim 13 as shown above.
Gibson further teaches wherein the third portion is different than the first portion and the second portion (page 3 lines 6-8, “However, in an alternative embodiment of the invention the side bands may be different to each other, providing more aesthetic variations and opportunities.”).
Regarding claim 15: the modified reference teaches the limitations of claim 13 as shown above.
Gibson further teaches wherein the third portion is the same as the first portion (Page 4 lines 22-31, “The side bands may include decorative features, such as different colours, logos, lettering, pictures, patterns ornaments, or embossing. This may provide the user with a range of side bands with different aesthetic appeal, that the user may apply to the animal collar by interchanging the side bands, with the benefit of the removable fastening means. The removable fastening means also allows for the size of the animal collar to be changed by interchanging the side bands with those of different sizes. The collar may be provided with a selection of different sizes, so that the user may fit the correct size to the animal. The size of the animal collar may also be changed with the size of the animal as it grows by using larger side bands.”)(The first and second portion could be different initially and then the second portion could be substituted in favor for the third portion, in which the third portion is the same as the first portion.).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate the first portion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so would allow for the second portion to be swapped out in favor of a first portion in order to create a collar that better suits the animal’s size or create a collar with a more compatible aesthetic feature similar to the first collar portion. 
Regarding claim 16: the modified reference teaches the limitations of claim 13 as shown above.
Hanada further teaches wherein at least two of the first material, the first length, the first color or pattern, or the first feature are different than the second material, the second length, the second color or pattern, or the second feature (Fig. 1, Col 7 lines 45-45, “The strip members 11, 12 can be freely designed in length, width and materials.”) (At least the lengths and features are different, as seen in Fig. 1).
Regarding claim 17: the modified reference teaches the limitations of claim 16 as shown above.
The combination of art teaches wherein at least three of the first material, the first length, the first color or pattern, or the first feature are different than the second material, the second length, the second color or pattern, or the second feature (Hanada, Fig. 1, Col 7 lines 45-45, “The strip members 11, 12 can be freely designed in length, width and materials.”) (Hanada, At least the lengths and features are different, as seen in Fig. 1) (Gibson, (page 3 lines 6-8, “However, in an alternative embodiment of the invention the side bands may be different to each other, providing more aesthetic variations and opportunities.”).
Regarding claim 18: the modified reference teaches the limitations of claim 13 as shown above.
Modified Trixie further teaches wherein the first length (length of A) is different than the second length (length of B) (See annotated Fig. above).
Regarding claim 19: the modified reference teaches the limitations of claim 13 as shown above.
Hanada further teaches wherein the first feature (43) and the second feature (42/16) each include at least one of (a) a ring (42/43) that facilitates coupling at least one of a tag or a leash to the collar, (b) an adjustable slide (16) that facilitates selectively adjusting a diameter of the collar, (c) an integrated leash, (d) a light, (e) a vibrational element, (f) a shock element, (g) an audible element, (h) a GPS tracker, or (i) a cellular chip (The rings and adjustable slide are taught as seen in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Trixie with the various features as taught by Hanada so as to provide a point for which leashes could be attached to or adjust the size of the collar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art of record not relied upon are in applicant’s related art field of collars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642